Citation Nr: 9925833	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The appellant had active military service from November 1950 
to November 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana denying the appellant's claim for 
service connection for COPD secondary to nicotine.

In a letter dated March 17, 1998, Dr. Hixon, the appellant's 
primary care physician, indicated that the veteran had 
peripheral vascular disease that is related to smoking.  That 
matter, which is not inextricably intertwined with the issue 
on appeal, is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant has submitted competent evidence showing he 
became nicotine dependent during active service and that he 
now has COPD.  

2.  The appellant has submitted competent evidence that COPD 
is proximately due to or the result of service-related 
nicotine dependence.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for COPD 
secondary to nicotine dependence is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  COPD is secondary to service-related nicotine dependence.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain the appellant's service medical records, 
which are presumed lost in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
Morning and daily sick reports were obtained but they are 
silent for any pertinent findings.  There is no indication of 
the existence of any other alternative service records 
including records from the Surgeon General's Office (SGO).

The post-service medical records reveal that from 1984 to 
1999 the appellant was intermittently diagnosed and received 
treatment for COPD, asthma or emphysema.  The appellant 
reported that he suffered from attacks of asthma for many 
years including the early 1950s when he served in the 
military.  He stated that he was first treated for asthma in 
1982 when he had a severe bronchial asthma attack while at 
8,000 feet altitude in California.

The record reveals that the appellant was seen at a VA 
Medical Center (VAMC) in January 1984.  The medical report of 
that visit notes the appellant's history of asthma, prior 
complaints of congestion, COPD and that the appellant smoked 
one and one-half packs a day.  In February 1984 the appellant 
was  administered a pulmonary function test.  The computer 
generated pulmonary interpretation report indicated that he 
had a severe obstructive lung defect.  

Another pulmonary function test was administered in December 
1984 during a VA medical examination for a disability 
evaluation for non-service-connected pension.  The physician 
concluded that this showed the appellant had a moderately 
severe airway obstruction.  At the time of that examination 
the physician diagnosed COPD, moderately severe; and, it was 
noted that the appellant used to smoke one and one-half packs 
per day for forty-five years and stopped two months ago.  
During a July 1985 VA medical examination, the results of a 
pulmonary function test indicated that the appellant had 
minimal large airways obstructive abnormality and small 
airways disease present.  X-ray of the appellant's chest 
revealed a few chronic post inflammatory parenchymal and 
pleural densities in the area of the lingula; otherwise, the 
lung fields were bilaterally clear and well expanded.  The VA 
physician diagnosed the appellant with, inter alia, bronchial 
asthma by history and probable pulmonary emphysema.

In September 1986 the appellant sought medical treatment for 
complaints of breathing difficulty.  Upon examination it was 
noted that the appellant had impaired gas exchange related to 
COPD.

In June 1987 the appellant was seen at Fort Harrison VAMC for 
a follow-up of COPD/asthma.  It was noted in the progress 
notes that the appellant was still smoking.  The physician's 
impression was noted as COPD/asthma.  In July 1987 the 
appellant had complaints of exhaustion and breathing 
problems.  At that time, the physician noted that the 
appellant had "alteration in respiratory function related to 
COPD."  In October 1987 he was diagnosed with COPD.  In 
November 1987 he was diagnosed with emphysema.

In May 1991 the appellant was seen at Fort Harrison VAMC to 
get medication.  It was noted that the appellant had not been 
taking any medication for quite some time.  Upon examination 
he was diagnosed with emphysema and asthma. 

In April 1992 medical progress notes revealed that the 
appellant had COPD and bronchitis.  In a July 1992 progress 
note it was noted that the appellant had emphysema and COPD.

In March 1993 progress notes revealed that the appellant had 
minor wheezes and he was diagnosed with mild emphysema.  In 
June 1993 the appellant had a chest x-ray which showed COPD.  
The x-ray also revealed that there were no active infiltrates 
seen in his lungs. 

In May 1996 the appellant was seen at the Fort Harrison VAMC 
for a chest x-ray.  The report revealed that there was COPD; 
and, no active infiltrates were seen in the lungs.

In August 1997, progress notes indicated that the appellant 
was a smoker.  It was also indicated that his lungs were 
clear but diminished.  The progress notes of September 1997 
indicated that he had COPD with exacerbation.

In a December 1997 letter, the appellant's spouse stated that 
she has been married to the appellant for many years and has 
known him since she was five years old.  She noted that the 
appellant did not smoke prior to service but was smoking when 
he returned home from basic training.

The appellant applied for service connection for COPD 
secondary to nicotine dependence in October 1993.  He 
contended that his COPD was due to a smoking habit that 
started while he was in the service.  He further contended 
that cigarettes were supplied to him free-of-charge or at a 
reduced price.  He stated that at that time he was not aware 
of the diseases caused by smoking.

His claim was denied by the RO in a February 1998 rating 
decision.  The RO's denial was based on the appellant's 
failure to provide medical evidence that shows that his COPD 
is caused by smoking.

In March 1998 the appellant filed a notice of disagreement 
and submitted a letter from Dr. Ellis dated March 5, 1998 
that provided the following, "[it] is my professional 
opinion that [the appellant's] COPD/emphysema is a direct 
result of smoking."

In a letter dated March 17, 1998 Dr. Hixon, the appellant's 
primary care physician, wrote the following:  "[The 
appellant] has asked me to write stating that his lung 
disease which is consistent with chronic obstructive 
pulmonary disease is smoking-related.  There are no other 
factors in his history that I can identify that would explain 
his lung problem.  He continues to smoke and does not appear 
able to quit.  He is strongly addicted to nicotine."

In April 1998 the appellant appealed the RO's decision to the 
Board.  In his appeal he challenged the statement in the 
December 1984 (January 1985) medical report that he smoked 
one and a half packs of cigarettes a day for forty-five 
years.  He stated that he did not know where that information 
came from because he never told that to anyone.  He further 
stated that he would have been age ten at that time, his 
parents would have never allowed it and he could not have 
afforded it.  He also challenged the statement that he quit 
smoking in 1982.  He said that this statement was not true 
and his wife, in her letter, stated that he did not quit and 
that he could verify through his children that he has never 
quit smoking since they were old enough to remember.

In December 1998 a personal hearing was held at the RO.  The 
appellant and his spouse offered testimony in support of his 
claim.  The appellant testified that he never touched a 
cigarette prior to going into the military.  He said he was 
encouraged to smoke because everyone else was smoking and 
cigarettes were handed out with C and K rations.  He further 
testified that two or three days are the longest he has been 
able to quit smoking.  His spouse stated that he was only 
able to quit for two days the last time he tried.

In June 1999 the appellant had a personal hearing before the 
Board.  At that hearing the appellant's representative 
offered into evidence a letter from Dr. Hixon dated June 24, 
1999.  Dr. Hixon wrote, "I currently care for [the 
appellant] at this VA Clinic.  He suffers from severe COPD 
(FEV-1 was 36% in 1994).  This is related to his long-term 
use of cigarettes.  He was unable to quit smoking, until 
recently, because of his dependence on nicotine.  He states 
that he started smoking cigarettes while in the military.  
Nicotine dependence can occur rapidly, within days of 
initiating tobacco use.  As a consequence of his smoking 
behavior, which rapidly led to nicotine addiction while in 
the military, he has developed severe lung disease."  The 
appellant waived initial review of this evidence by the RO.


Criteria

Well-Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the appellant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Tobacco Claims

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well-grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 
20-97-14 which discussed, in reference to an earlier all-
station letter dated in January 1997, the criteria required 
for a claim to meet the well-groundedness threshold.  

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the appellant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  See Letter from the Acting VA Undersecretary for 
Benefits (USB Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1998) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the appellant.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).  

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period. 

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well-grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit, supra at 92.  Because the appellant has 
met this burden, the Board finds that his claim of 
entitlement to service connection for COPD based on the use 
of tobacco during service is well-grounded.  

The Board notes that the appellant filed his original claim 
for service connection for COPD secondary to nicotine 
dependence in October 1993.  Therefore, service connection of 
a tobacco-related disability can be established in two basic 
ways: direct service connection or secondary service 
connection.  See VAOPGCPREC
19-97.  

The appellant has successfully shown that he began using 
tobacco while in the service.  He has also shown that he has 
a current disability and he has provided competent evidence 
of a medical nexus linking his current disability to nicotine 
dependence that began during active service.  

The medical evidence reveals that from 1985 to 1999 the 
appellant was intermittently diagnosed and received treatment 
for COPD.  Moreover, in a June 1999 letter, his primary care 
physician noted that the appellant suffers from severe COPD.  
Thus, this evidence sufficiently establishes appellant's 
current disability of COPD.  

Statements were proffered by the appellant and his spouse 
that he began smoking during his military service and has 
continuously smoked cigarettes without a successful period of 
cessation since that time.  This evidence is sufficient to 
show that the appellant began smoking in service and that he 
has smoked continuously since that time.  

The June 1999 letter, from the appellant's primary care 
physician, reveals medical evidence of a relationship between 
the appellant's current diagnosis of COPD and long-term use 
of cigarettes.  In his letter, the physician concluded, that 
"[A]s a consequence of his smoking behavior which rapidly 
led to nicotine addiction while in the military, he has 
developed severe lung disease."  

Based on the foregoing, the appellant has submitted 
sufficient evidence to establish a well grounded claim.  See 
VAOPGCPREC 19-97; USB Letter 20-97-14.  

Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for COPD secondary to 
nicotine dependence is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

The Board is deciding this case on a basis that is different 
from the basis used by the RO.  The RO determined that the 
appellant did not submit a well-grounded claim.  Although the 
Board is deciding this case on the merits of all the 
evidence, this will not prejudice the appellant under the 
circumstances presented.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Since the VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The evidence of record reflects that the RO pursued 
service medical records pertaining to the appellant through 
the NPRC and received verification that any such records 
formerly on file at NPRC no longer exist.  The evidence also 
reflects, and the Board is satisfied, that the RO has 
attempted to locate additional pertinent evidence regarding 
the veteran's military service.  The analysis set forth 
below, therefore, was undertaken pursuant to the duties and 
obligations set for in Pruitt, Id. and O'Hare, Id.

The RO has obtained the appellant's post-service medical 
treatment records and the veteran has submitted medical 
opinions in support of his claim.  The appellant and his 
spouse have testified at personal hearings and the appellant 
has fully stated his case.  The appellant has not identified 
additional relevant evidence that has not been obtained.  The 
Board finds that the duty to assist the appellant has been 
satisfied.  38 U.S.C.A. § 5107(a).  

In the present case, the evidence is at least evenly balanced 
on the issue of when the appellant began smoking cigarettes.  
Although the December 1984 VA examination report includes a 
history that the appellant used to smoke one and one-half 
packs per day for forty-five years, which would indicate that 
the appellant smoked prior to active service, he and his 
spouse have testified that he began smoking during basic 
training.  In a December 1997 letter, the appellant's spouse 
stated that she has been married to the appellant for many 
years and has known him since she was five years old.  She 
noted that the appellant did not smoke prior to service but 
was smoking when he returned home from basic training.   
There is no evidence to challenge the credibility of these 
statements.  

There was also some indication in the December 1984 VA 
examination report that the appellant had stopped smoking two 
months prior to the examination.  The appellant proffered his 
own statements and statements from his spouse that he was 
unable to stop smoking despite intermittent efforts over the 
years since separation.  
In December 1998 a personal hearing was held at the RO.  The 
appellant testified that two or three days are the longest he 
has been able to quit smoking.  His spouse stated that he was 
only able to quit for two days the last time he tried.  
Again, there is no evidence to challenge the credibility of 
these statements.  

The determinative issue in this case is whether the appellant 
acquired nicotine dependence during active service, which has 
caused the appellant's COPD.  Consequently, competent medical 
evidence is required because the determinative issue involves 
medical causation.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The only evidence presented on the issue consists of the 
March 5, 1998 letter from Dr. Ellis and the March 17, 1998 
and June 24, 1999 letters from Dr. Hixon.  These medical 
opinions establish that the appellant's COPD is a direct 
result of smoking, that the appellant is strongly addicted to 
nicotine, and that the appellant's nicotine addiction began 
while in the military and this resulted in the development of 
COPD.  This is the only competent medical evidence of record 
addressing this issue. 

For these reasons, the Board finds that the appellant has 
submitted competent evidence showing he became nicotine 
dependent during active service and that he now has COPD.  
The Board also finds that the appellant has submitted 
competent evidence that COPD is proximately due to or the 
result of service-related nicotine dependence.  

Consequently, the Board concludes that COPD is secondary to 
service-related nicotine dependence.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310(a).  



ORDER

Service connection for COPD as secondary to nicotine 
dependence is granted.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

